Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 1 of 29 Page ID
                                #:11815

 1
     DARIEN K. WALLACE (State Bar No. 139798)
 2    darien@imperiumpw.com
     T. LESTER WALLACE (State Bar No. 159967)
 3    lester@imperiumpw.com
 4   IMPERIUM PATENT WORKS LLP
     315 Ray Street
 5   Pleasanton, California 94566
     Telephone:925-550-5067
 6   Facsimile: 925-835-5804
 7
     Attorneys for Defendant/Counterclaimant/
 8   Third-Party Claimant
     ZINUS, INC.
 9
                         UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
     CAP EXPORT, LLC, a California          ⎜
12   Limited Liability Company,             ⎜Case No. 2:16-cv-00371 SVW (MRWx)
                          Plaintiff,        ⎜
13               v.                         ⎜MEMORANDUM OF POINTS AND
14
                                            ⎜AUTHORITIES IN SUPPORT OF
     ZINUS, INC., a California corporation; ⎜ZINUS, INC.’s MOTION FOR
15   and DOES 1 through 10, inclusive, ⎜RECONSIDERATION OR IN THE
                         Defendants.        ⎜ALTERNATIVE CERTIFICATION
16   ─────────────────────────┤ UNDER 28 U.S.C. § 1292(b) FOR
     ZINUS, INC., a California corporation, ⎜INTERLOCUTORY APPEAL
17                                          ⎜
                     Counterclaimant,       ⎜
18                v.                        ⎜
     CAP EXPORT, LLC, a California          ⎜
19   Limited Liability Company,             ⎜
                                            ⎜
20                  Counterdefendant.       ⎜
     ─────────────────────────┤
21
     ZINUS, INC., a California corporation, ⎜ Hearing on Motion
22                                          ⎜ Date: July 6, 2019 at 1:30thp.m.
                 Third-Party Claimant,      ⎜ Dept: Courtroom 10A, 10 Floor
23                v.                        ⎜ Judge: Hon. Stephen V. Wilson
                                            ⎜
24   ABRAHAM AMOUYAL, an                    ⎜
     individual; and 4MODA CORP.,           ⎜
25   a California corporation.              ⎜
                                            ⎜
26              Third-Party Defendants. ⎜
     ─────────────────────────┘
27

28
     MEMO IN SUPPORT OF ZINUS’                      2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDER-
     ATION OR CERTIFICATION FOR
     INTERLOCUTORY APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 2 of 29 Page ID
                                #:11816

 1                                        TABLE OF CONTENTS
 2                                                                                                          Page(s)
 3
     I.     INTRODUCTION ........................................................................................ 1
 4
     II.    LEGAL STANDARDS ................................................................................ 1
 5
            A. Legal Basis For A Motion For Reconsideration .....................................                      1
 6
            B. Legal Standard For Reviewing Rule 60(b)(3) Orders .............................. 2
 7
     III.   LEGAL ARGUMENT .................................................................................. 4
 8          A. The Order To Set Aside Should Be Rescinded Because It Relies On
 9             An Erroneous Conclusion Of Law Relating To Diligent Discovery ........ 4
10              i. The Order Relies On The Erroneous Conclusion Of Law That
                   Rule 60(b)(3) Relief Is Available Where The Alleged
11                 Misrepresentations Would Have Been Discoverable ........................... 4
12              ii. The Order Relies On The Erroneous Conclusion Of Law That
13                  Rule 60(b)(3) Relief Is Available Despite A Lack Of Due
                    Diligence In Uncovering Misrepresentations ....................................... 9
14
            B. The Order Relies On The Finding of Fact “There Is No Evidence That
15             Zinus Had Any Prior Art Or Knowledge Of The Woody Purchases”....... 11
16          C. The Finding of Fact “There Is No Evidence That Zinus Had Any Prior
               Art Or Knowledge Of The Woody Purchases” Is Clearly Erroneous ...... 11
17
            D. The Finding of Fact “Lawrie’s Misrepresentations Prevented
18             Cap Export From Fully And Fairly Presenting Its Defense” Is
19             Clearly Erroneous ..................................................................................... 16
20          E. The Finding of Fact “Counsel for Cap Export Cautioned Lawrie
               Against Exchanging Notes With His Attorney” Is Clearly Erroneous .... 17
21
            F. The Court’s Finding of What Constitutes “Due Diligence” Was Made
22             Without Any Evidentiary Basis ................................................................ 19
23              i. Judge Rader Submits Evidence For The Court’s Consideration ......... 20
24              ii. An Experienced Patent Litigator Submits Evidence For The
                    Court’s Consideration .......................................................................... 22
25
     IV.    ZINUS’ MOTION TO CERTIFY THE ORDER FOR
26          INTERLOCUTORY APPEAL .................................................................... 23
27   V.     CONCLUSION ............................................................................................. 25
28
     MEMO IN SUPPORT OF ZINUS’                                              2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION - i -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 3 of 29 Page ID
                                #:11817

 1                                       TABLE OF AUTHORITIES
 2   Cases                                                                                                       Page(s)
 3   Abatti v. Commissioner, 859 F.2d 115 (9th Cir.1988) ..........................................                    3
 4   Anderson v. City of Bessemer City, 470 U.S. 564 (1985) .....................................                      3
 5   Appling v. State Farm Mut. Auto. Ins. Co., 340 F.3d 769 (9th Cir. 2003) ............                              6
 6   Biovail Corp. v. Andrx Pharmaceuticals, 239 F.3d 1297 (Fed. Cir. 2001) ............                               3
 7   Bunch v. United States, 680 F.2d 1271 (9th Cir.1982) .........................................                     2
 8   Broyhill Furniture Industries, Inc. v. Craftmaster Furniture Corp., 12 F.3d
 9           1080 (Fed. Cir. 1993) .................................................................................    5
10   Casey v. Albertson’s Inc., 362 F.3d 1254 (9th Cir. 2004) ............................... 4, 6, 11
11   City of Law Angeles v. Santa Monica Baykeeper, 254 F.3d 882 (9th Cir. 2001) ...                                   2
12   Couch v. Telescope Inc., 611 F.3d 629 (9th Cir. 2010) .......................................... 23
13   Credit Suisse First Bos. Corp. v. Grunwald, 400 F. 3d 1119 (9th Cir. 2005) ........                               2
14   Fiskars, Inc. v. Hunt Mfg. Co., 279 F.3d 1378 (Fed. Cir. 2002) ............................                        3
15   Fortyune v. City of Lomita, 766 F.3d 1098 (9th Cir. 2014) .................................... 24
16   Fraige v. American-Natl. Watermattress Corp., 996 F.2d 295 (Fed. Cir. 1993) ...                                    2
17   Heat & Control, Inc. v. Hester Indus. Inc., 785 F.2d 1017 (Fed.Cir.1986) ............                             3
18   Helman v. Alcoa Global Fasteners, Inc., 2009 U.S. Dist. LEXIS 64720 (C.D.
19           Cal. June 16, 2009), aff’d, 673 F.3d 986 (9th Cir. 2011) .............................. 23
20   Hunt v. National Broadcasting Co., 872 F.2d 289 (9th Cir.1989) ..........................                          3
21   In re Cement Antitrust Litig., 673 F.2d 1020 (9th Cir. 1982) ...............................                      23
22   In re Intermagnetics America, Inc., 926 F.2d 912 (9th Cir. 1991) .......................... 6
23   In re Levander, 180 F.3d 1114 (9th Cir. 1999) ........................................................ 6
24   In re M/V Peacock on Complaint of Edwards, 809 F.2d 1403 (9th Cir. 1987) ....... 24
25   Insite Vision, Inc. v. Sandoz, Inc., 783 F.3d 853 (Fed. Cir. 2015) ........................... 3
26   linkLine Communications, Inc. v. SBC Calif., Inc., No. 2:03CV05265-SVW
27           (C.D. Cal. Apr. 1, 2005) ............................................................................... 23
28   MGM Studios Inc. v. Grokster, Ltd., No. 2:01CV08541-SVW (C.D. Cal.
     MEMO IN SUPPORT OF ZINUS’                                                2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- ii -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 4 of 29 Page ID
                                #:11818

 1            June 18, 2003) .............................................................................................. 23
 2   Pac. & Arctic Ry. and Navigation Co. v. United Transp. Union, 952 F.2d
 3            1144 (9th Cir. 1991) .......................................................................................     4
 4   Pfizer, Inc. v. Ranbaxy Labs. Ltd., 457 F.3d 1284 (Fed. Cir. 2006) .......................                                3
 5   Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681 (9th Cir. 2011) ..................                                   24
 6   Swint v. Chambers Cnty. Comm’n, 514 U.S. 35 (1995) .......................................                               23
 7   Tanner Motor Livery, Ltd. v. Avis, Inc., 316 F.2d 804 (9th Cir. 1963) ...................                                2
 8   United States v. Int'l Fid. Ins. Co., No. CV 16-8064-DSF-(AGRx), 2019 WL
 9            6971381 (C.D. Cal. Apr. 02, 2019) ............................................................. 10
10

11   Statutes and Rules
12   28 U.S.C. §1292(b) ........................................................................................... 23, 25
13   35 U.S.C. §102 .................................................................................................. 16, 20
14   35 U.S.C. §282 ........................................................................................................ 21
15   Fed.R.Civ.P. 54(b) .................................................................................................. 2
16   Fed.R.Civ.P. 60(b)(3) ......................................................... 2, 4-6, 8-11, 19, 21, 23-25
17   Local Rule 7-18 ......................................................................................................    2
18

19

20

21

22

23

24

25

26

27
28
     MEMO IN SUPPORT OF ZINUS’                                                   2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- iii -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 5 of 29 Page ID
                                #:11819

 1   I.    INTRODUCTION
 2         Zinus, Inc. (“Zinus”) hereby moves the Court to reconsider the Court’s May
 3   11, 2020 “Order Granting Cap Export’s Motion To Set Aside Judgment Pursuant
 4   To Fed. R.Civ.P. 60(b)(3)” (Dkt. 295) (“the Order”). The Order, which sets aside
 5   the final judgment (Dkt. 243), should be rescinded because it is based on erroneous
 6   conclusions of law and clearly erroneous and demonstrably false findings of fact
 7   and fails to consider material facts presented to the Court.
 8         The Order reopens the litigation for further discovery, for the filing of
 9   additional summary judgment motions, and for trial. Cap Export has recently filed
10   a motion for leave to amend its complaint to assert new causes of action and to add
11   additional defendants. (Dkt. 298) Zinus believes that were the Order (Dkt. 295) to
12   be considered by the Court of Appeals for the Federal Circuit, the Order would be
13   vacated. From a perspective of judicial economy, it makes no sense to go forward
14   and conduct protracted and expensive litigation and a trial, potentially involving
15   new causes of action and new defendants, only later to have the entire effort
16   rendered a waste of time and money when the Federal Circuit vacates a third
17   “final” judgment years from now. (The Federal Circuit vacated the first final
18   judgment (Dkt. 70).) Rather than spending tremendous amounts of money on legal
19   process and a trial and then later determining that the second final judgment
20   (Dkt. 243) should never have been set aside, it would be preferable either to have
21   the Order be voluntarily rescinded or to have the Federal Circuit consider and
22   vacate the erroneous Order now before further substantial legal process is
23   embarked upon. For the sake of judicial economy, Zinus respectfully hereby
24   moves this Court for reconsideration and rescission of the erroneous Order, or in
25   the alternative to certify the Order for appeal under 28 U.S.C. § 1292(b).
26   II.   LEGAL STANDARDS
27         A. Legal Basis For A Motion for Reconsideration
28         The Order should be rescinded pursuant to Fed.R.Civ.P. 54(b) based on the
     MEMO IN SUPPORT OF ZINUS’                             2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION - 1 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 6 of 29 Page ID
                                #:11820

 1   Court’s “inherent procedural power” to reconsider and modify an interlocutory order
 2   that it has made. City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254
 3   F.3d 882, 885 (9th Cir. 2001) (A district court “possesses the inherent procedural
 4   power to reconsider, rescind, or modify an interlocutory order for cause seen by it to
 5   be sufficient.”). In the words of the Court of Appeals for the Ninth Circuit:
 6         “Federal Rule of Civil Procedure 54(b) states that a district court can
           modify an interlocutory order ‘at any time’ before entry of a final judgment,
 7
           and we have long recognized ‘the well-established rule that a district judge
 8         always has the power to modify or to overturn an interlocutory order or
 9
           decision while it remains interlocutory’.” (Credit Suisse First Bos. Corp. v.
           Grunwald, 400 F. 3d 1119 (9th Cir. 2005)) (quoting Tanner Motor Livery,
10         Ltd. v. Avis, Inc., 316 F.2d 804, 809 (9th Cir. 1963)).
11   Based on Fed.R.Civ.P. 54(b), Zinus respectfully requests the Court to use its
12   “inherent authority to reconsider interlocutory rulings at any time prior to final
13   judgment” to reconsider and to rescind the Order.
14         In addition, this motion for reconsideration is brought under Local Rule 7-18(c)
15   because the Order shows a failure to consider material facts presented to the Court
16   before the decision. The Court made a clearly erroneous finding of fact as a result of
17   a manifest failure to consider facts presented to the Court before the decision.
18         B. Legal Standard For Reviewing Rule 60(b)(3) Orders
19         The Court should use its inherent power to reconsider the Order so that the
20   Order is not ultimately vacated by the Court of Appeals for the Federal Circuit for
21   (1) being based on erroneous conclusions of law, (2) being based on clearly
22   erroneous findings of fact, and (3) containing findings for which there was no
23   supporting evidence in the record. As the Federal Circuit explained in Fraige v.
24   American-Natl. Watermattress Corp., 996 F.2d 295 (Fed. Cir. 1993):
25         “An order denying a motion to set aside a judgment under Rule 60(b) is
           reviewed under an abuse of discretion standard. Bunch v. United States,
26
           680 F.2d 1271, 1283 (9th Cir.1982). An abuse of discretion exists when
27         (1) the lower court’s decision is based on an erroneous conclusion of law,
           or (2) on a clearly erroneous finding of fact; (3) the record contains no
28
     MEMO IN SUPPORT OF ZINUS’                              2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION - 2 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 7 of 29 Page ID
                                #:11821

 1         evidence on which the lower court rationally could have based its
 2
           decision; or (4) the court’s decision is clearly unreasonable, arbitrary or
           fanciful. Heat & Control, Inc. v. Hester Indus. Inc., 785 F.2d 1017, 1022
 3         (Fed.Cir.1986); accord Hunt v. National Broadcasting Co., 872 F.2d 289,
 4         292 (9th Cir.1989); Abatti v. Commissioner, 859 F.2d 115, 117 (9th
           Cir.1988)”
 5         An abuse of discretion exists if a conclusion of law is erroneous in any way.
 6   Errors of law are reviewed de novo, with no deference paid to the interpretation of
 7   the lower court. The Federal Circuit reviews Rule 60(b) rulings that pertain to
 8   patent law in order to maintain uniformity in the way district courts treat the issues.
 9   Fiskars, Inc. v. Hunt Mfg. Co., 279 F.3d 1378, 1381 (Fed. Cir. 2002).
10         The Order will be vacated on appeal if it depends upon a finding of fact that
11   is “clearly erroneous”. “A factual finding is clearly erroneous if, despite some
12   supporting evidence, we are left with the definite and firm conviction that a mistake
13   has been made.” Insite Vision, Inc. v. Sandoz, Inc., 783 F.3d 853, 858 (Fed. Cir.
14   2015); Pfizer, Inc. v. Ranbaxy Labs. Ltd., 457 F.3d 1284, 1288 (Fed. Cir. 2006). “A
15   finding is ‘clearly erroneous’ when although there is evidence to support it, the
16   reviewing court on the entire evidence is left with the definite and firm conviction
17   that a mistake has been committed.” Biovail Corp. v. Andrx Pharmaceuticals, 239
18   F.3d 1297, 1300 (Fed. Cir. 2001). “A finding is ‘clearly erroneous’ when although
19   there is evidence to support it, the reviewing court on the entire evidence is left with
20   a definite and firm conviction that a mistake has been committed . . .” Anderson v.
21   City of Bessemer City, 470 U.S. 564, 573 (1985). Thus, a finding of fact by a
22   district judge is “clearly erroneous” if, despite some supporting evidence, the
23   appeals court is left with the definite and firm conviction that a mistake was made.
24         The Order will be vacated if the Federal Circuit is left with the definite and
25   firm conviction that the Court mistakenly attributed to Mr. Lawrie the intention to
26   hide his relationship with Jusama based on the erroneous factual findings that a
27   note was exchanged between Mr. Lawrie and his attorney during a deposition and
28   that any discovery requests to Zinus regarding HQV would not have disclosed the
     MEMO IN SUPPORT OF ZINUS’                          2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION - 3 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 8 of 29 Page ID
                                #:11822

 1   beds that Jusama Group Consulting Inc. (“Jusama”) purchased from Woody
 2   Furniture Manufacturer Sdn. Bhd. (“Woody”). The Order will be vacated (even if
 3   there is some supporting evidence cited by the Court) where the weight of the
 4   evidence to the contrary was ignored.
 5   III.   LEGAL ARGUMENT
 6          A. The Order To Set Aside Should Be Rescinded Because It Relies On
 7             An Erroneous Conclusion Of Law Relating To Diligent Discovery
 8          The Court set aside Zinus’ judgment under Rule 60(b)(3) on the grounds that it
 9   was obtained through alleged misrepresentations of Colin Lawrie relating to (i) his
10   knowledge of beds purchased from Woody, and (ii) his business relationship with
11   Jusama. (Dkt. 295, pp. 12, 15) Rule 60(b)(3) includes a due diligence requirement
12   requiring that the alleged “fraud . . . not be discoverable by due diligence before or
13   during the proceedings.” Casey v. Albertson’s Inc., 362 F.3d 1254, 1260 (9th Cir.
14   2004) (quoting Pac. & Arctic Ry. and Navigation Co. v. United Transp. Union, 952
15   F.2d 1144, 1148 (9th Cir. 1991) (emphasis added). Thus, the judgment could proper-
16   ly have been set aside only if the two alleged misrepresentations regarding Jusama
17   and the bed purchases from Woody could not have been discoverable by due diligence
18   before or during the proceedings. In this regard, the Order is based on two erroneous
19   legal conclusions relating to the due diligence requirement of Rule 60(b)(3).
20          First, the Court erroneously interprets Rule 60(b)(3) as allowing relief even
21   though the alleged misrepresentations would have been discoverable through
22   diligent discovery. Second, the Court erroneously interprets Rule 60(b)(3) to allow
23   relief despite there being a lack of due diligence in those circumstances where the
24   Court finds that uncovering the misrepresentations would have been “unlikely” or “a
25   mere possibility”.
26         i. The Order Relies On The Erroneous Conclusion Of Law That
               Rule 60(b)(3) Relief Is Available Where The Alleged
27             Misrepresentations Would Have Been Discoverable
28       The legal conclusions in the Order concerning the discoverability of the
     MEMO IN SUPPORT OF ZINUS’                        2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION - 4 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 9 of 29 Page ID
                                #:11823

 1   alleged misrepresentations are based on the assumption that diligent discovery
 2   efforts by Cap Export would not likely have uncovered those misrepresentations
 3   because (i) the Court was not aware of any evidence that Zinus possessed any
 4   knowledge of the on-sale activity by Woody and Jusama, and (ii) “the unique
 5   nature” of on-sale prior art which is not widely available in the public record. (Dkt.
 6   295, 18:12, 24-26) The Order replaces the requirement of Rule 60(b)(3) that the
 7   misrepresentations would not have been discoverable with a new, less-stringent
 8   requirement that the misrepresentations would unlikely have been discoverable
 9   using Cap Export’s methods even if “an alternate course of discovery would have
10   uncovered the fraud [or misrepresentations].” (Dkt. 295, 20:22-23) It was legal error
11   for the Court to decline to interpret Rule 60(b)(3) as requiring that the Jusama
12   purchases of Woody beds “not be discoverable” through those alternate discovery
13   means. Clearly, the alleged misrepresentations were discoverable through alternate
14   courses of discovery than those undertaken by Cap Export, and therefore the Order
15   improperly interprets Rule 60(b)(3) as allowing the judgment to be set aside.
16         The Court’s rationale for granting relief under Rule 60(b)(3) despite the fact
17   that the alleged misrepresentations would have been discoverable is that the
18   misrepresentations made the discovery more difficult. The Court concludes that
19   requiring due diligence “would effectively excuse misrepresentations by an
20   opposing party in all circumstances where an alternate course of discovery would
21   have uncovered the fraud.” (Dkt. 295, 20:22-23) But that is precisely the effect of
22   Rule 60(b)(3); that is the law. Misrepresentations that were discoverable by
23   alternate discovery means do not fall within the category of fraud that was not
24   discoverable by due diligence. See Casey v. Albertson’s Inc., 362 F.3d at 1260.
25   Fraud and misrepresentations that do not rise to the level of “fraud on the court” are
26   no grounds for setting aside a judgment where they could have been uncovered by
27   diligent discovery. None of perjury by a witness, non-disclosure, or inequitable
28   conduct in procuring a patent constitute “fraud on the court”. Broyhill Furniture
     MEMO IN SUPPORT OF ZINUS’                             2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION - 5 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 10 of 29 Page ID
                                 #:11824

 1   Industries, Inc. v. Craftmaster Furniture Corp., 12 F.3d 1080 (Fed. Cir. 1993);
 2   Appling v. State Farm Mut. Auto. Ins. Co., 340 F.3d 769 (9th Cir. 2003); In re
 3   Levander, 180 F.3d 1114, 1119 (9th Cir. 1999); In re Intermagnetics America, Inc.,
 4   926 F.2d 912, 916 (9th Cir. 1991). And the Order does not find that Mr. Lawrie’s
 5   alleged misrepresentations constitute “fraud on the court”. Thus, Rule 60(b)(3) does
 6   excuse all misrepresentations by an opposing party in all circumstances where
 7   alternate means of discovery would have uncovered the misrepresentations if those
 8   misrepresentations do not rise to the level of “fraud on the court”. The Court’s
 9   refusal to interpret Rule 60(b)(3) in this manner is legal error.
10         Mr. Lawrie’s two alleged misrepresentations would have been discoverable by
11   diligent discovery despite the two factors noted by the Court: (i) the assumed lack of
12   evidence that Zinus possessed any knowledge of the on-sale activity by Woody and
13   Jusama, and (ii) the purported “unique nature” of on-sale prior art which is not
14   widely available in the public record. It was improper to consider these factors
15   when deciding whether to set aside a judgment under Rule 60(b)(3). The only
16   consideration is whether the misrepresentations were discoverable by due diligence.
17         Not only were the two alleged misrepresentations discoverable by alternate
18   discovery means than the meager efforts undertaken by Cap Export, but Mr.
19   Lawrie’s business relationship with Jusama and the beds purchased from Woody
20   could easily have been uncovered if Cap Export had simply asked. It is undisputed
21   that Colin Lawrie testified at length at his deposition in 2016 about his company
22   HQV. (Declaration of Darien Wallace, ¶3, Exh. 1) Mr. Lawrie testified in 2016 that
23   bed frames were sold through HQV and that he had visited China up through 2012
24   about 10-12 times while he worked at HQV as a sales rep. (D. Wallace Decl.,
25   Exh. 1, 24:15-18; 27:5-11) Thus, if Cap Export had simply requested all documents
26   from Zinus containing the search terms “hqv” and “bed”, Zinus’ attorneys would
27   have searched through the emails on Zinus’ domain @zinusinc.com and found
28   emails relating to the Jusama purchases of Woody beds. (D. Wallace Decl., ¶6) But
     MEMO IN SUPPORT OF ZINUS’                              2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION - 6 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 11 of 29 Page ID
                                 #:11825

 1   because Cap Export’s attorneys made no such discovery request, counsel for Zinus
 2   was under no obligation to perform a search with the aforementioned terms and, in
 3   fact, did not perform such any such search before May 2020. (D. Wallace Decl., ¶4)
 4         The Court’s erroneous finding that Lawrie could have prevented disclosure of
 5   the Woody shipments “in response to a discovery request made to Zinus” (Dkt. 295,
 6   18:26-29) is a finding without any evidentiary basis. There is, however, evidence to
 7   the contrary. Any discovery request would have been received by Zinus counsel, not
 8   by Mr. Lawrie. (D. Wallace Decl., ¶¶6-8) Zinus counsel would have dutifully
 9   collected all zinusinc.com emails, reviewed the emails for privilege, and would have
10   produced all unprivileged responsive documents. (D. Wallace Decl., ¶¶6-8)
11         By searching through zinusinc.com emails for the terms “hqv” and “bed”,
12   counsel for Zinus has now found many emails relating to the purchase order for
13   Woody beds from Jusama referred to in the Order as the shipment in February 2013.
14   (Dkt. 295, 9:22-23) The Court cites to Cap Export’s Exhibit 503, which is
15   designated by Woody’s purchase order number WMO 12591 and HQV’s purchase
16   order number 225. Cap Export’s Exhibit 503 lists “HQV (Canada) . . . PO# #225”.
17   (Dkt. 275, p. 25 of 38, Exh. 503) The 12/05/2012 version of the purchase order no.
18   225 was attached to an email dated December 5, 2012 from Debra Canini, “Director
19   of Finance & Operations, HQV Inc/ Jusama Group Inc.” and related to 400 PC001C
20   Mersin platform beds, as well as “2 or 3 samples of different platform beds with split
21   rail so they can be shipped by UPS.” (Declaration of Derek Choi, Exh. AF-AG) The
22   email was sent from the address debra.canini@hqvinc.com to the address
23   colin@zinusinc.com and mentions the “purchase order for the Woody beds from
24   Jusama Consulting”. The search for “hqv” in Zinus’ emails also revealed an email
25   dated February 23, 2013, from Debra Canini to Ping at the email address
26   ping@woodyfurnituremfg.com, which states, “I haven’t received the commercial
27   documents yet for our PO# 225 . . ..” (Choi Decl., Exh. AQ) Thus, the search for
28   “hqv” in Zinus emails uncovered the Jusama bed purchases.
     MEMO IN SUPPORT OF ZINUS’                            2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION - 7 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 12 of 29 Page ID
                                 #:11826

 1         The recent search by Zinus’ counsel for the term “hqv” in email strings in the
 2   domain zinusinc.com also returned an email dated 11/ 7/2012 from
 3   Warehouse.Staff@hqvinc.com to colin@zinusinc.com, which is signed by Mike
 4   Singerling, “Warehouse Manager, HQV Inc/ Jusama Group Inc.” and relates to a head
 5   rest. (Choi Decl., Exh. AB) Another email dated 7/4/2012 from jay.jeyabalasingam@
 6   hqvinc.com to debra.canini@hqvinc.com, which is signed by Jay Jeyabalasingam,
 7   “Sales & Marketing, HQV Inc./ Jusama Group”, relates to pillows and mattresses.
 8   (Choi Decl. Exh. AA) Thus, the simple search for “hqv” uncovered Jusama. The
 9   invoice for the third Woody shipment in the name of “HQV” and the employees who
10   worked for “HQV/Jusama” is corroborating evidence that Jusama did business using
11   the name “HQV”, as Mr. Lawrie testified, and that Mr. Lawrie’s failure to mention
12   the word “Jusama” was not an attempt to conceal Jusama’s involvement in the
13   Woody shipments. The Order fails to consider Cap Export’s exhibit 503 showing the
14   third Woody shipment made to Jusama in the name of HQV.
15         So it is clear that the two alleged misrepresentations by Mr. Lawrie would
16   have been discoverable through a simple request for production of documents. A
17   document production request containing the term “hqv” would have returned emails
18   relating to the business “HQV Inc./ Jusama Group” and would have revealed Mr.
19   Lawrie’s relationship with Jusama, and a request for documents containing the terms
20   “hqv” and “bed” would have revealed the Jusama purchases of Woody beds. These
21   emails contain one of the very purchase orders from HQV that Cap Export relied
22   upon as support for its motion to set aside the judgment and which the Court finds
23   was concealed by Mr. Lawrie when he failed to mention “Jusama” in his deposition.
24   (Dkt. 295, 9:22-23)
25          Thus, it is legal error to interpret Rule 60(b)(3) as allowing relief from a
26   judgment even if the alleged misrepresentations would have been discoverable on
27   account of the Court concluding that such discovery would have been difficult or
28   unlikely. It is impossible for a court accurately to determine whether the discovery
     MEMO IN SUPPORT OF ZINUS’                             2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION - 8 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 13 of 29 Page ID
                                 #:11827

 1   of a particular misrepresentation would have been likely or unlikely, so that
 2   consideration should not be used to apply Rule 60(b)(3). Here, the Court’s
 3   conclusion that Zinus was probably not in possession of any prior art related to the
 4   Jusama purchases of Woody beds should not have been a consideration because it
 5   was clearly false. Because the two alleged misrepresentations by Mr. Lawrie would
 6   have been discoverable through a simple document production request using
 7   information that Mr. Lawrie disclosed at his 2016 deposition, the Order improperly
 8   applies Rule 60(b)(3) to set aside the judgment.
 9            ii. The Order Relies On The Erroneous Conclusion Of Law That
                  Rule 60(b)(3) Relief Is Available Despite A Lack Of Due Diligence
10
                  In Uncovering Misrepresentations
11         In addition, the Court simply disregards the due diligence requirement of Rule
12   60(b)(3) and finds that where there is only a “mere possibility” that an alternate
13   discovery means would have uncovered the alleged misrepresentations, “relief under
14   60(b)(3) should not be foreclosed by a lack of due diligence in these circumstances.”
15   (Dkt. 295, 20:7-10) The Court concludes that Mr. Lawrie’s alleged misrepresenta-
16   tions “denied Cap Export that opportunity to exercise reasonable due diligence,”
17   thereby acknowledging that Cap Export did not exercise reasonable due diligence.
18   (Dkt. 19:5-6) However, Cap Export’s lack of diligence is not excused by the alleged
19   misrepresentations. Relief under Rule 60(b)(3) is always foreclosed by a lack of due
20   diligence and cannot be granted simply because a court finds that uncovering such
21   misrepresentations would have been difficult. Setting aside the Order despite the lack
22   of diligent discovery by Cap Export’s attorneys was legally erroneous.
23         Cap Export argued that it performed diligent discovery by serving
24   interrogatories and requests for production on both Lawrie and Zinus. (Dkt. 295,
25   17:26-28) But Cap Export did not serve any Rule 34 request for production of
26   documents calling for Zinus to produce any emails in its possession relating to any
27   on-sale prior art activity. Cap Export did not serve any document production
28   requests to which documentary evidence of the three Jusama purchases would have
     MEMO IN SUPPORT OF ZINUS’                          2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION - 9 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 14 of 29 Page ID
                                 #:11828

 1   been responsive. Cap Export did not serve any Rule 33 interrogatories asking Zinus
 2   to identify all public uses and offers to sell the inventions of each asserted claim prior
 3   to the date of the application for the ‘123 Patent. That is standard practice in a patent
 4   case. The Order finds that Cap Export’s interrogatories did not ask about prior art,
 5   but merely asked Zinus to state all facts supporting why the ‘123 Patent is valid and
 6   not obvious. (Dkt. 295, 18:15-19) The Order acknowledges that Cap Export did not
 7   depose the inventor about on-sale activity. Yet the Court excuses this lack of
 8   diligence by finding that it would have been unlikely that the Jusama purchases of
 9   Woody beds would have been uncovered through a deposition of the inventor or
10   through more effectively drafted interrogatories or requests for production because
11   the Court was not aware of any evidence that Zinus actually had knowledge of the
12   Jusama purchases. (Dkt. 295, 18:21-26) But lack of diligence cannot be excused just
13   so that relief can be granted under Rule 60(b)(3). The Court makes the erroneous
14   legal conclusion that Rule 60(b)(3) relief is available despite a lack of due diligence
15   to uncover alleged misrepresentations merely because uncovering those
16   misrepresentations using particular discovery tools might have been unlikely. A
17   diligent discovery attempt is always required for relief under Rule 60(b)(3).
18         The due diligence inquiry under Rule 60(b)(3) concerns not what the movant
19   did discover or could have discovered, but rather what discovery efforts the movant
20   undertook. “Failing to properly litigate a case is not grounds for relief under Rule
21   60(b)(3). . . . Rule 60(b)(3) is reserved for litigants who were prevented from fully
22   and fairly presenting their case because of the opposing sides' misconduct, not for
23   litigants or their counsel who failed to do so on their own accord. [cite omitted]
24   (“Rule 60(b)(3) should not reward the lazy litigant who did not adequately
25   investigate his or her case.”).” United States v. Int'l Fid. Ins. Co., No. CV 16-8064-
26   DSF-(AGRx), 2019 BL 493803 *3-*4, 2019 WL 6971381 (C.D. Cal. Apr. 02, 2019)
27   It was improper for the Court to attempt to consider the likelihood of uncovering Mr.
28   Lawrie’s alleged misrepresentations had Cap Export diligently pursued various
     MEMO IN SUPPORT OF ZINUS’                              2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 10 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 15 of 29 Page ID
                                 #:11829

 1   courses of discovery. The only consideration regarding due diligence should have
 2   been whether Cap Export undertook diligent discovery. Considering whether a
 3   discovery means would likely have uncovered particular evidence is merely an
 4   excuse for not diligently following that course of discovery. There is no legal basis
 5   for excusing a lack of due diligence in order to justify relief under Rule 60(b)(3).
 6
           B. The Order Relies On The Finding of Fact “There Is No Evidence That
              Zinus Had Any Prior Art Or Knowledge Of The Woody Purchases”
 7         In support of its ultimate decision, the Court first found that Mr. Lawrie made
 8   affirmative misrepresentations and that those affirmative misrepresentations
 9   concealed the existence of three sales of prior art beds from Woody to Jusama.
10   Relief under Rule 60(b)(3) requires that the alleged misrepresentations would not
11   have been discoverable by due diligence. Casey v. Albertson’s Inc., 362 F.3d at
12   1260. Whether the misrepresentations occurred is of no consequence if the
13   misrepresentations could have been discovered by Cap Export through due
14   diligence. The record includes ample evidence of Cap Export’s lack of diligence.
15   So the Court attempts to excuse Cap Export’s lack of diligence by concluding that it
16   would have been unlikely that the Jusama purchases of Woody beds would have
17   been uncovered through a deposition of the inventor or through more effectively
18   drafted interrogatories or requests for production by finding, “There is no evidence
19   that Zinus . . . actually had any prior art or knowledge of the Woody purchases.”
20   (Dkt. 295, 18:21-26) The Court’s reasoning evidently is that Cap Export’s lack of
21   diligence was harmless because had Cap Export served document production
22   requests, Zinus would not have produced any documentary evidence of the Jusama
23   purchases because Zinus was not in possession of any such documentary evidence.
24         C. The Finding of Fact “There Is No Evidence That Zinus Had Any
              Prior Art Or Knowledge Of The Woody Purchases” Is Clearly
25
              Erroneous
26         The finding of fact that “[t]here is no evidence that Zinus . . . actually had any
27   prior art or knowledge of the Woody purchases” is clearly erroneous. Not only is
28   the finding demonstrably false, but the finding was also made without any
     MEMO IN SUPPORT OF ZINUS’                            2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 11 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 16 of 29 Page ID
                                 #:11830

 1   evidentiary support whatsoever. Contrary to the factual assertion made by the Court,
 2   the actual fact is that Zinus has all along had, sitting in its backed-up emails,
 3   evidence of prior art and evidence of at least one of the three Jusama purchases.
 4   The evidence was always there, waiting to be produced to Cap Export lawyers if
 5   they had only asked for its production.
 6         In document discovery in patent litigation, it takes time and money to collect
 7   all the old emails of various employees of a company, who might be using different
 8   computers and devices over time, and who might be spread across the world. It also
 9   takes time and money to look through those emails in response to a Rule 34 request
10   for production of documents. Due to the extreme dereliction of the Cap Export
11   lawyers, and their undeniable failure to serve any Rule 34 request for production of
12   documents on Zinus that would have required Zinus to go back and look through old
13   backed-up emails, it is a simple fact that nobody from Zinus went to the effort to
14   compile an archive of old emails on the zinusinc.com domain, to review those
15   emails for privilege, and to assess the emails for content with respect to the issues in
16   this patent litigation. (D. Wallace Decl., ¶4) Neither Zinus, nor its lawyers, was ever
17   under any obligation to do so. That Zinus lawyers did not take it upon themselves to
18   go back and review old zinusinc.com emails was no secret. The Court could have
19   known this had the Court simply asked Zinus’ lawyers at an evidentiary hearing.
20   (D. Wallace Decl., ¶5)
21         Attached to this motion as Exhibits AA-CC to the Declaration of Derek Choi
22   are selected documents that were found when some of the very many relevant emails
23   backed up on the zinusinc.com servers were examined for the first time, starting on
24   May 12, 2020. Exhibits AF-AR clearly contain evidence of the third Woody
25   shipment that the Court maintains was concealed by Mr. Lawrie’s failure to disclose
26   “Jusama” at his 2016 deposition. The Court will recall that this third Woody
27   shipment in February 2013 was identified by the Woody purchase order number
28   WM 12591 and the HQV purchase order number 225. (Dkt. 275, p. 25 of 38, Exh.
     MEMO IN SUPPORT OF ZINUS’                              2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 12 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 17 of 29 Page ID
                                 #:11831

 1   503) (The Woody purchase order of Exh. 503 is made out to “HQV” instead of to
 2   Jusama.) In his follow-up deposition on November 15, 2019, Mr. Lawrie was
 3   deposed about this third Woody shipment in connection with deposition exhibit 561,
 4   which is a copy of Exhibit 503. (Dkt. 287-1, p. 152 of 223, Exh. G)
 5         In the email of Exhibit AC, Colin Lawrie (using the HQV email address of
 6   Colin.Lawrie@hqvinc.com) writes to “Ping” of Woody. In his email dated
 7   November 28, 2012, to Woody, Mr. Lawrie states, “Hi Ping, we are about to order
 8   some more containers of product. Can you please send me your latest catalogue . . ..”
 9   In response, Ping of Woody writes back in the email of Exhibit AD and tells Mr.
10   Lawrie that she will send a catalogue, and she asks Mr. Lawrie to confirm a Jusama
11   mailing address of “Jusama Group Inc., 92 Scarsdale Road, Don Mills, Ontario, M3B
12   2R7”. The subject line of Ping’s response email states: “Woody - quotation”.
13         Exhibit CD is the sales catalogue of Woody products referred to in paragraph
14   7 of the declaration of Peng Defranco dated October 7, 2019. (Third Declaration of
15   Peng Defranco, Exh. A) The sales catalogue is mentioned in the Order at page 8.
16   The catalogue includes the image of a bed designated as CNLT-001A that was
17   included in the declaration of Peng Defranco of October 7, 2019. The last page of
18   the catalogue sets forth the date of the catalog as: “18 November 2011 (Ping)”. The
19   first page of the sales catalogue lists the publicly available website at which Woody
20   advertises the furniture pictured in the catalogue; the website is
21   “www.woodyfurnitureind.com”. Thus, pictures of the Woody beds from the sales
22   catalogue were publicly available on the Internet.
23         The email of Exhibit AF also relates to the third Woody shipment. The email is
24   from Debra Canani to Colin Lawrie and has the subject line “Woody PO revised.”
25   The signature block of the email indicates that Debra Canini was the Director of
26   Finance for both “HQV Inc.” and “Jusama Group Inc.” References to both companies
27   HQV and Jusama are plainly seen, sitting side by side, in this email. Ms. Canani is
28   using a “hqvinc.com” email address that contains the letters “hqv”. In her email, Ms.
     MEMO IN SUPPORT OF ZINUS’                              2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 13 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 18 of 29 Page ID
                                 #:11832

 1   Canini informs Mr. Lawrie about a “revised purchase order for the Woody beds”.
 2   Exhibit AG is the attachment to the email of Exhibit AF and is purchase order no. 225
 3   dated 12/5/2012, from Woody to Jusama relating to 400 PC001C beds and “2 or 3
 4   samples of different platform beds with split rail so they can be shipped by UPS”.
 5   This purchase order 225 clearly relates to the third Woody shipment in February 2013
 6   covered by Woody purchase order no. WM 12591. (Dkt. 275, p. 25 of 38, Exh. 503)
 7         Mr. Lawrie testified at length about HQV at his first deposition in 2016.
 8   (D. Wallace Decl., ¶3, Exh. 1) Had the Cap Export lawyers simply served a Rule 34
 9   document production request for Zinus to produce all documents in Zinus’
10   possession that included the terms “HQV” and “bed”, then the lawyers for Zinus
11   who were served with that Rule 34 document production request would have been
12   compelled to locate the email and attachment of Exhibits AF-AG, put production
13   numbers on the documents, review the documents for privilege in normal fashion,
14   and then produce the documents to Cap Export. Cap Export lawyers simply did not
15   ask for Zinus to produce any such documents. Moreover, the finding of fact that
16   there is no evidence that Zinus actually had any prior art or knowledge of the Woody
17   purchases is clearly erroneous.
18         Exhibit AH is another email from Ping of Woody to Colin Lawrie dated
19   12/7/2012. Ping states, “We have some other beds also could be packed in one box,”
20   and she attaches to her email what she calls “attached images” of beds. The “attached
21   images” are Exhibits AI, AJ and AK. Exhibit AI is actually a sales brochure from
22   “WOODY Furniture Manufacturer Sdn. Bhd”. The bed pictured in the brochure is
23   indicated by the brochure itself to be a “1PC-PACKED BED” having an item number
24   of “PC001F”. The “Packing” of the pictured bed is described as “1set/ctn”. The
25   brochure is dated at the bottom, “Date: 07 December 2012 (Ping)”. Thus, the
26   brochure has the same date as the email (Exhibit AH) to which it was attached.
27         Exhibits AM and AN are emails that also pertain to the third Woody shipment.
28   The subject lines of the two emails read, “JUSAMA SHIPPING DOCUMENT - WMI
     MEMO IN SUPPORT OF ZINUS’                            2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 14 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 19 of 29 Page ID
                                 #:11833

 1   12591 - Mersin”. The email of Exhibit AN is from Serene Chee of Woody to Colin
 2   Lawrie. Ms. Chee acknowledges payment for the Jusama shipment, stating “Payment
 3   receive with thanks”. Attached to Ms. Chee’s email are two PDF documents attached
 4   as Exhibits AO-AP. Exhibit AO is a shipping document that refers to order no. “225”
 5   and to proforma invoice no. “WMI12591”. Both the Woody invoice no. 12591 and
 6   the HQV invoice no. 225 are also listed on Exhibit 503 to the deposition of Agnes
 7   Tan, which relates to the third Woody shipment. (See Dkt. 275, p. 25 of 38, Exh. 503;
 8   Dkt. 295, 9:23) Exhibit AO lists Woody as the shipper, and lists “JUSAMA GROUP
 9   CONSULTING INC” as the consignee. The document lists the “SHIPPED ON
10   BOARD” date of February 7, 2013 (“07/02/13”). Similarly, the Certificate of Origin
11   document of the email attachment of Exhibit AO in a column entitled “Number and
12   date of invoices” lists the Woody invoice no. “WMI12591” and an invoice date of
13   “FEB 4, 2013”. Thus, Jusama is clearly listed as the consignee on Exhibits AO-AP.
14         Exhibit AQ is yet another email referencing the third Jusama purchase. The
15   email is from Ms. Debra Canini of HQV (who again lists herself as the Director of
16   Finance of “HQV Inc/Jusama Group Inc”). The email is addressed to Ping of Woody.
17   In the body of the February 23 email, Ms. Canini informs Ping that she has not
18   received the “commercial documents” “for our PO# 225 that is arriving next week.”
19         Exhibit AR is a response email from Ping that forwards the requested
20   commercial documents as attachments. The subject line of Ping’s email is
21   “Commercial documents”. The “Attachments” line of the email reads “JUSAMA
22   SHIPPING DOCUMENT - WMI 12591 -- Mersin”. This email clearly includes the
23   name of the company “HQV Inc” along with the name of the company “Jusama
24   Group Inc.” Thus, a request for documents containing the term “hqv” would have
25   revealed Jusama and the February 2013 Woody shipment.
26         Zinus is confident that a three-judge panel of the Court of Appeals for the
27   Federal Circuit, in reviewing all these emails that were in Zinus’ possession, would
28   be left with the definite and firm conviction that this Court made a mistake in
     MEMO IN SUPPORT OF ZINUS’                             2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 15 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 20 of 29 Page ID
                                 #:11834

 1   finding that: 1) Zinus had no prior art or knowledge of the Woody shipments, and
 2   2) diligent discovery requests by Cap Export would not have revealed the Woody
 3   shipments to Jusama.
 4         D. The Finding of Fact “Lawrie’s Misrepresentations Prevented Cap
 5
              Export From Fully And Fairly Presenting Its Defense” Is Clearly
              Erroneous
 6         The Court made the finding of fact that Mr. Lawrie’s alleged
 7   misrepresentations “prevented [Cap Export] from fully and fairly presenting [its]
 8   defense.” (Dkt. 295, 16:28-17:1) Specifically, the Court found that Mr. Lawrie
 9   made an affirmative misrepresentation by testifying in 2016 that his business in
10   Canada was “HQV” and omitted any reference to Jusama. (Dkt. 295, 10:15; 12:3;
11   15:24; 16:3, 6; 19 fn 4) The Court even found that Mr. Lawrie made “efforts” to
12   conceal Jusama. (Dkt. 295, 18:29) The Court found that Cap Export was prevented
13   from fully and fairly presenting its defense based on Mr. Lawrie’s alleged
14   intentional evasion of any reference to Jusama in this litigation and the Court’s
15   assumption that Cap Export had no way of discovering the Jusama purchases from
16   Woody without Mr. Lawrie’s disclosure of Jusama. (Dkt. 295, 16:6)
17         The Court’s finding that Mr. Lawrie’s purported concealment of Jusama
18   prevented Cap Export from discovering the Woody shipments and thereby prevented
19   Cap Export from presenting its defense is clearly erroneous. The evidence clearly
20   shows that Cap Export could have discovered the Woody shipments by searching for
21   §102 on-sale activity by HQV prior to the filing date of the ‘123 Patent. The
22   evidence shows that searching for the word “Jusama” was not the only way to
23   uncover the Woody shipments. Mr. Lawrie didn’t even have a Jusama email
24   address, so he used his HQV email for HQV/Jusama business. (Dkt. 276, 145:20-22)
25         Exhibit 505 to the deposition of Agnes Tan includes emails from 2012 with
26   the reference “HQV PO#7073 – PO# WMI 11190 --- Mersin Bed”. These emails
27   refer to PC001C beds. The emails are sent to and from the email address
28   Peng.Defranco@hqvinc.com. The Order even refers to Exhibit 505 and notes that
     MEMO IN SUPPORT OF ZINUS’                             2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 16 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 21 of 29 Page ID
                                 #:11835

 1   the emails also were copied to colin@zinusinc.com. (Dkt. 295, 9:26-10:1) Thus, the
 2   alleged concealment of the word “Jusama” did not prevent Cap Export from serving
 3   interrogatories and requests for production of documents on Zinus relating to any
 4   on-sale activity by HQV and thereby discovering the Woody shipments of PC001C
 5   beds. The clearly erroneous finding of fact that Cap Export had no way of
 6   discovering the Woody shipments without Mr. Lawrie’s disclosure of Jusama
 7   resulted from the manifest failure of the Court to consider the facts presented to the
 8   Court showing that Jusama did business in 2012-2013 using the name of HQV.
 9         In addition, the multitude of emails and attachments relating to the Woody
10   shipments contained in Exhibits AA-CC could also have been uncovered by Cap
11   Export without any knowledge of Jusama. The documents of Exhibits AA-CC would
12   have been produced in response to discovery requests upon Zinus related to “HQV”
13   and “beds” to which Mr. Lawrie testified in 2016. Thus, had Cap Export’s lawyers
14   simply served discovery requests related to bed purchases by Mr. Lawrie’s company
15   HQV, Cap Export would have uncovered Exhibits AA-CC and thereby the Woody
16   shipments. Therefore, Mr. Lawrie’s alleged misrepresentations relating to Jusama
17   did not prevent Cap Export from fully and fairly presenting its defense.
18
           E. The Finding of Fact “Counsel for Cap Export Cautioned Lawrie
               Against Exchanging Notes With His Attorney” Is Clearly Erroneous
19          The Court found that Mr. Lawrie made an affirmative misrepresentation by
20   testifying in 2016 that his business in Canada was “HQV” as opposed to “Jusama”.
21   (Dkt. 295, 10:15; 12:3; 15:24; 16:3, 6; 18:29; 19:5 & fn 4) The Court even found
22   that counsel for Cap Export cautioned Mr. Lawrie against exchanging notes with his
23   attorney and concluded that this purported note-passing with his attorney directly
24   following testimony about “HQV” was intended to evade any reference to Jusama.
25   (Dkt. 295, 16:4-6) Thus, the erroneous finding of note-passing was the basis for
26   concluding that Mr. Lawrie’s failure to mention “Jusama” was intentional evasion.
27   However, Mr. Lawrie’s purported concealment of “Jusama” through the exchange of
28   notes with his attorney never happened. And the Court’s finding is clearly erroneous
     MEMO IN SUPPORT OF ZINUS’                         2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 17 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 22 of 29 Page ID
                                 #:11836

 1   that “counsel for Cap Export cautioned Lawrie against exchanging notes with his
 2   attorney”. (Dkt. 295, 5:28-6:1)
 3         There is absolutely no evidence that Mr. Lawrie exchanged notes with his
 4   attorney during his 2016 deposition. In addition, there is no evidence that Cap
 5   Export’s attorney cautioned Mr. Lawrie against exchanging notes with his attorney.
 6   In fact, the deposition transcript indicates that Cap Export’s attorney cautioned Mr.
 7   Lawrie against reading during his deposition. The relevant passages of Mr. Lawrie’s
 8   2016 deposition are reproduced below. (D. Wallace Decl., ¶3, Exh. 1, 22:1-13)
 9

10

11

12

13

14

15

16

17

18

19

20         Cap Export’s attorney never suggested that any note was ever passed to Mr.
21   Lawrie or by Mr. Lawrie. The only reference to note-passing in the transcript is the
22   single phrase “they’re passing notes to each other,” which the Court has obviously
23   misconstrued. This statement does not caution Mr. Lawrie against exchanging notes
24   with his attorney. The statement does not caution against passing notes in any way.
25   The statement does not caution Mr. Lawrie not to pass notes to his attorney, and the
26   statement certainly does not caution Mr. Lawrie’s attorney against passing notes to
27   Mr. Lawrie. (D. Wallace Decl., ¶2)
28       Not only is there no evidence that Mr. Lawrie exchanged notes with his
     MEMO IN SUPPORT OF ZINUS’                         2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 18 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 23 of 29 Page ID
                                 #:11837

 1   attorney or even that he was cautioned not to do so, but there is evidence that no note
 2   was passed between Mr. Lawrie and his attorney. Darien Wallace was the attorney
 3   defending Mr. Lawrie at his deposition, and Mr. Wallace presented a declaration to
 4   the Court before the decision of the Order declaring under oath that no note-passing
 5   occurred. (Dkt. 258-1) The Wallace declaration states that no note from any
 6   attorney was passed to or even shown to Mr. Lawrie during the deposition, and no
 7   Zinus attorney coached Mr. Lawrie during the deposition. (Dkt. 258-1, ¶¶4-6)
 8   Slanderous attorney argument from Cap Export’s current attorneys regarding note-
 9   passing is not evidence and should not have been considered by the Court. None of
10   Cap Export’s current attorneys was present at Mr. Lawrie’s 2016 deposition because
11   Cap Export was represented by different attorneys at that time. The clearly
12   erroneous finding of fact that Mr. Lawrie exchanged notes with his attorney resulted
13   from the manifest failure of the Court to consider the facts presented to the Court in
14   the Wallace declaration. (Dkt. 258-1)
15         Despite the fact that no note-passing occurred, the decision of the Order was
16   based on the Court’s impression that note-passing demonstrated Mr. Lawrie’s
17   intentional evasion of any reference to Jusama. The Court’s multiple references to
18   note-passing in the Order indicate that the decision of the Order was influenced by
19   the purported note-passing that never occurred. (See Dkt. 295, 5:28-6:1; 8:13; 15:8,
20   16, 25; 16:4) The basis for the Order setting aside the judgment falls apart when the
21   factual findings are shown to be clearly erroneous that (i) Mr. Lawrie exchanged
22   notes with his attorney, and (ii) the Woody shipments could not have been
23   uncovered by searching for “hqv” as opposed to “Jusama”.
24         F. The Court’s Finding of What Constitutes “Due Diligence” Was
25            Made Without Any Evidentiary Basis

26         The Court had no evidentiary basis upon which to base its factual finding
27   regarding what conduct constitutes “due diligence” under Rule 60(b)(3) in a patent
28   case. The Court had no evidence before it as to what the standard of care is for
     MEMO IN SUPPORT OF ZINUS’                           2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 19 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 24 of 29 Page ID
                                 #:11838

 1   patent attorneys practicing across the United States before the Federal Courts on the
 2   defense side in terms of investigating the existence of prior art. The Court did not
 3   hold an evidentiary hearing to take evidence on the issue of “due diligence”. The
 4   Court did not receive evidence from any expert in patent litigation who could inform
 5   the Court, as a factual matter, as to what is competent in terms of conducting
 6   discovery in a patent case. The Court did not receive evidence as to whether it could
 7   ever be considered competent for an attorney to fail to serve a request for production
 8   of documents on the patent owner seeking the production of all relevant prior art of
 9   which patent owner was aware. The burden was on Cap Export to provide actual
10   evidence as to what diligence is, and is not. Cap Export submitted no such evidence.
11   As such, the Court had no business making its own decision on what “due diligence”
12   is, to the clear and convincing standard, because the Court had no evidence upon
13   which to base a finding.
14         Instead of considering evidence to determine whether Cap Export’s discovery
15   efforts to uncover the Woody shipments satisfied the due diligence standard, the
16   Court declined to impose the due diligence requirement on Cap Export because of the
17   purported “unique nature” of evidence showing that physical products were on-sale,
18   which the Court found is difficult to find by searching only full-text databases. (Dkt.
19   295, 20:24-21:6) However, the discovery task facing Cap Export was not unique.
20   The standard of competent practice in patent infringement defense requires an
21   attorney who has pled invalidity to make an inquiry into uncovering evidence of
22   public use and on-sale activity as defined by 35 U.S.C. §102. Zinus provides
23   evidence below of the minimum diligence that must be performed to meet the
24   standard of competent practice in a patent case. The evidence shows that Cap
25   Export’s attorneys did not meet the standard of competent practice to uncover on-sale
26   activity, which is not “unique” but rather a consideration in every patent case.
27            i. Judge Rader Submits Evidence For The Court’s Consideration
28       Evidence in the form of a declaration of an expert, Judge Randall Rader, is
     MEMO IN SUPPORT OF ZINUS’                         2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 20 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 25 of 29 Page ID
                                 #:11839

 1   submitted on the matter of minimal attorney competence. Judge Rader declares:
 2         “The conduct of Cap Export’s attorneys was not sufficient to show a
 3
           diligent performance of discovery and falls far below the standard of care
           required and demanded of attorneys practicing patent litigation before the
 4         Federal Courts of the United States. In my informed opinion, an attorney
 5
           representing an accused infringer (where the infringer party has pled
           invalidity of the asserted patent) must serve formal discovery on the patent
 6         owner seeking from the patent owner all relevant prior art of which the
 7         patent owner is aware. To fail to serve such formal discovery is to demon-
           strate attorney conduct that falls well short of a minimal bar of attorney
 8         competence.” (Declaration of Randall Rader, ¶29) (emphasis added)
 9   Importantly, Judge Rader declares:
10         “Fundamental attorney competence requires the service of such formal
11         discovery regardless of whether a particular witness (for example, the
           president of the patent owner Zinus) might testify inaccurately in a
12         deposition, or might make deliberate affirmative misrepresentations in an
13         effort to conceal prior art.” (Declaration of Randall Rader, ¶29)

14   Accordingly, the standard of care demanded of an attorney requires that the attorney
15   serve proper discovery, including appropriate requests for production of documents,
16   in every patent case as an initial step of conducting discovery.
17         Judge Rader declares: “The presumption of patent validity under 35 U.S.C.
18   § 282 can be overcome only by clear and convincing evidence, such as evidence of
19   prior art that anticipates or makes obvious the invention claimed in the patent. [cite
20   omitted] There is a clear need for uniformity and certainty in the way district courts
21   apply the due diligence requirement under Rule 60(b)(3) relating to the discovery of
22   that prior art, so that similar hurdles for setting aside a patent infringement judgment
23   are applied throughout the district courts. The minimum standard of due diligence
24   under Rule 60(b)(3) for discovering prior art in a patent case should never fall
25   below the standard of care demanded of all attorneys practicing patent litigation
26   before the Federal Courts of the United States.” (Rader Decl., ¶31)(emphasis added)

27         The evidence given by Judge Rader is informed by his extensive experience

28   and knowledge of how patent litigation is conducted in the various federal district
     MEMO IN SUPPORT OF ZINUS’                              2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 21 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 26 of 29 Page ID
                                 #:11840

 1   courts across the United States. As a judge sitting on the U.S. Court of Appeals for
 2   the Federal Circuit and the court’s Chief Judge for many years, Judge Rader has had
 3   occasion to have many years of intimate familiarity with all manner of patent litigation
 4   matters that came before the Federal Circuit from districts all across the country.
 5   Judge Rader is also intimately familiar with attorney conduct at the trial court level
 6   due in part to Judge Rader’s sitting by designation as the trial judge in many
 7   (approximately twenty) patent infringement cases. Judge Rader’s understanding of
 8   the workings of the U.S. court system in enforcing patent rights is widely recognized.
 9         Zinus moves this Court to reconsider what constitutes “due diligence” in
10   discovery in a patent case, but this time the Court should consider some evidence,
11   including the evidence presented by Judge Rader.
12            ii. An Experienced Patent Litigator Submits Evidence For the
                  Court’s Consideration
13         More evidence in the form of a declaration of an expert, Mr. Fabio Marino, is
14   submitted on the issue of minimal attorney competence. Mr. Marino, as a trial
15   attorney, has extensive knowledge of how competent patent attorneys search for
16   prior art. Mr. Marino has been involved in more than one hundred patent litigations.
17   Mr. Marino is Chair of the IP Department of a large law firm, Polsinelli PC. Mr.
18   Marino teaches a class at the law schools of the University of Santa Clara and the
19   University of California Berkeley on patent litigation on the very topic of what is
20   required of an attorney in the way of conducting discovery in a situation in which
21   the attorney has pled patent invalidity. Mr. Marino’s understanding of the standard
22   of care required of patent lawyers in discovery is widely recognized.
23         The standard of care requires that an attorney representing an infringer, who
24   has pled invalidity of a patent asserted against his client, serve proper formal
25   discovery seeking from the patent owner all relevant prior art of which the patent
26   owner is aware. (Decl. of Marino, ¶20) Mr. Marino declares that the attorney must
27   serve such discovery regardless of the accuracy of the testimony of a percipient
28   witness (e.g., the president of the patent owner). (Decl. of Marino, ¶20)
     MEMO IN SUPPORT OF ZINUS’                             2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 22 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 27 of 29 Page ID
                                 #:11841

 1         The Court should reconsider what constitutes “due diligence” in discovery in
 2   a patent case, but this time considering the evidence presented by Mr. Marino.
 3
     IV.   ZINUS’ MOTION TO CERTIFY THE ORDER FOR
 4         INTERLOCUTORY APPEAL
 5         Under 28 U.S.C. § 1292(b), a district court may approve the interlocutory
 6   appeal of an order when (1) the order involves a controlling question of law,
 7   (2) there is a substantial ground for difference of opinion concerning the legal
 8   question, and (3) an immediate appeal from the order may materially advance the
 9   ultimate termination of the litigation. Couch v. Telescope Inc., 611 F.3d 629, 633
10   (9th Cir. 2010). This Court has previously applied these standards to certify orders
11   for interlocutory appeal. See, e.g., Helman v. Alcoa Global Fasteners, Inc., 2009
12   U.S. Dist. LEXIS 64720 (C.D. Cal. June 16, 2009), aff’d, 673 F.3d 986 (9th Cir.
13   2011); linkLine Communications, Inc. v. SBC Calif., Inc., No. 2:03CV05265-SVW
14   (C.D. Cal. Apr. 1, 2005) (D. Wallace Decl., Exh 2); MGM Studios Inc. v. Grokster,
15   Ltd., No. 2:01CV08541-SVW (C.D. Cal. June 18, 2003) (D. Wallace Decl., Exh 3).
16   The decision to permit an interlocutory appeal under § 1292(b) is within the district
17   court’s discretion. See Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 47 (1995).
18         As to the first factor, the issue of due diligence in a patent case under Rule
19   60(b)(3) is controlling because reversal of the Order based on the resolution of that
20   issue would determine the outcome of this litigation. In re Cement Antitrust Litig.,
21   673 F.2d 1020, 1026 (9th Cir. 1982) The outcome of this litigation would be
22   determined by a ruling of the Court of Appeals for the Federal Circuit that the due
23   diligence requirement under Rule 60(b)(3) to search for prior art is the same in all
24   patent cases and is not construed more leniently simply because the
25   misrepresentation that is the basis for Rule 60(b)(3) relief is alleged to have been an
26   affirmative misrepresentation. The outcome of the litigation would also be
27   determined by a ruling of the Federal Circuit that in no event does the due diligence
28   requirement under Rule 60(b)(3) to search for prior art in a patent case fall below the
     MEMO IN SUPPORT OF ZINUS’                            2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 23 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 28 of 29 Page ID
                                 #:11842

 1   standard of competence for patent attorneys.
 2         As to the second factor, there is a difference of opinion as to whether the due
 3   diligence requirement of Rule 60(b)(3) should be more lenient in circumstances
 4   where on-sale activity in a patent case is to be uncovered and in circumstances in
 5   which affirmative misrepresentations are alleged. The second factor is considered to
 6   be satisfied where “novel and difficult questions of first impression are presented” or
 7   where there are “a sufficient number of conflicting and contradictory opinions.”
 8   Couch v. Telescope Inc., 611, F.3d at 633. The Court’s reliance on dicta from the
 9   M/V Peacock decision to apply a more lenient standard to the due diligence
10   requirement of Rule 60(b)(3) in some circumstances is at odds with the caselaw
11   cited in the Order, all of which (including M/V Peacock) found that the due diligence
12   exercised by the movant was insufficient to justify relief under Rule 60(b)(3). (See
13   Dkt. 295, 20:12-21; In re M/V Peacock on Complaint of Edwards, 809 F.2d 1403
14   (9th Cir. 1987)) Moreover, all that is required to satisfy the second factor is that
15   reasonable jurists might disagree as to the controlling question of law. See Reese v.
16   BP Exploration (Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011); Fortyune v. City of
17   Lomita, 766 F.3d 1098, 1101 n.2 (9th Cir. 2014). As is apparent when the Order is
18   compared to the declaration of Judge Randall Rader, reasonable jurists might
19   disagree as to the due diligence requirement of Rule 60(b)(3) that should be applied
20   to discovery of on-sale prior art in a patent case.
21         As to the third factor, an appeal that reverses the Order would return this case
22   to its prior terminated status and thereby would materially advance the ultimate
23   termination of the litigation. Additional summary judgment motions, discovery,
24   new causes of action, and a trial could be avoided in this case if the Order is reversed
25   on appeal. Thus, an appeal could avoid protracted and expensive litigation.
26         In the event that the Court upon reconsideration does not rescind the Order,
27   Zinus requests that the Court certify the Order for interlocutory appeal. Zinus
28   requests that the Court amend the Order (Dkt. 295) to state that the Order involves a
     MEMO IN SUPPORT OF ZINUS’                              2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 24 -
     OR CERTIFICATION FOR APPEAL
Case 2:16-cv-00371-SVW-MRW Document 299-1 Filed 06/04/20 Page 29 of 29 Page ID
                                 #:11843

 1   controlling question of law regarding the standard of due diligence under Rule
 2   60(b)(3) in a patent case as to which there is substantial ground for difference of
 3   opinion and that an immediate appeal from the Order would materially advance the
 4   ultimate termination of the litigation. Zinus requests that the amended Order stay
 5   the proceedings in the litigation.
 6         The controlling questions of law to be certified for appeal are:
 7         Does the due diligence requirement under Rule 60(b)(3) to search for
           prior art in a patent case remain the same regardless of the character
 8
           of the fraud, misrepresentation or misconduct that is alleged as the
 9         basis for Rule 60(b)(3) relief?
10         Must the due diligence required under Rule 60(b)(3) to search for
           prior art in a patent case at all times at least satisfy the standard of
11
           care applicable to patent attorneys who have pled invalidity in a
12         patent case?
13   V.    CONCLUSION
14         For the foregoing reasons, Zinus requests that the Court reconsider and
15   rescind its “Order Granting Cap Export’s Motion To Set Aside Judgment Pursuant
16   To Fed. R.Civ.P. 60(b)(3)” (Dkt. 295). In the alternative, Zinus requests the Court
17   to amend the Order and certify the questions presented herein to the Court of
18   Appeals for the Federal Circuit pursuant to 28 U.S.C. § 1292(b).
19

20   Dated: June 4, 2020                      IMPERIUM PATENT WORKS LLP
21                                            By:       /s/ Darien K. Wallace
22                                                        Darien K. Wallace
23
                                              Darien K. Wallace, Esq.
24                                            T. Lester Wallace, Esq.
25
                                              Attorneys for Defendant/Counterclaimant/
26                                            Third-Party Claimant
                                              ZINUS, INC.
27
28
     MEMO IN SUPPORT OF ZINUS’                               2:16-cv-00371 SVW (MRWx)
     MOTION FOR RECONSIDERATION- 25 -
     OR CERTIFICATION FOR APPEAL
